On Application por Rehearing.
Counsel have confined their application to alleged errors in the calculations made in our opinion and make claim for an increased allowance on defendants’ reconventional demands.
1. An examination of the figures has disclosed one error, and that consists in our having taken as the basis of our calculation the amounts stated in the prooes verbals of sales. We think that was wrong. We now take the amounts stated in the defendants’ bill of particulars, which shows the net balance after costs have been deducted, viz:
Proceeds of sale in St. Landry...................$2997 30
Proceeds of sale in Lafayette.................... 2451 68 — $5448 98
In lieu of our former balance............................... 5696 08
Difference 247 10
*6892. We do not consider the item of $81.35 established by the evidence. It forms no part of the cost of the sale of land in Lafayette parish.
3. With regard to the item of $150 deducted from the surveyor’s fees, his own receipt only shows that he received $50, and the parol evidence does not satisfy us that the defendants paid anymore for that service.
4. We think the deduction of $800 from Mr. Duson’s claim is but equitable and just. The only proof of the amount defendants paid him is his receipt. It is for $860 “ in full for services rendered in ferreting and locating properties belonging to the estate of Cyprien Dupre, said lands being situated in St. Landry, Acadia, Lafayette and Vermilion parishes, and for general services in the Baudoin case, and attending to the matter of Severin LeBlamc; all pertaining to the succession of Cyprien Dupre.
(Signed) “ W. W. Duson.”
He was not summoned or sworn as a witiiess. No explanation is furnished of the character or nature of the services he rendered. It appears that no land was found or sold in Acadia, or Vermilion parishes. It does not appear what connection there is between the transactions under consideration and “ the Baudoin case” or “ the matter of Severin LeBlanc.” Considering the absence of proof, we think $500 a liberal allowance.
The opinion allows a credit of $1680. We will allow $247 10 in addition — $1927 10. This, we submit, is quite a large allowance for the collection of $5448 98, particularly when the whole work was accomplished in less than ninety days, and through ex parte proceedings. But of this sum, $247 10, there has been carried into the calculation made by us the sum of $60, as shown by defendants’ application. It must be deducted. The additional credit will then be $187 10. But a rehearing is unnecessary.
It is, therefore, ordered, adjudged and decreed, that our former decree be and the same is corrected by allowing the defendants the additional credit of one hundred and eighty-seven and ten one-hundredtlis dollars, and as thus corrected and amended it remain undisturbed.
But inasmuch as we have made one reservation in behalf of the plaintiffs, we also reserve the defendants’ right to sue for the items that are disallowed, viz: $81 35, $150 and $300, aggregating $531 35; but this reserve is not to affect the finality of our decree.
Rehearing refused.